     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 1 of 11 Page ID #:1




 1     Todd M. Friedman (SBN 216752)
       Meghan E. George (SBN 274525)
 2     Adrian R. Bacon (SBN 280332)
 3     LAW OFFICES OF
       TODD M. FRIEDMAN, P.C.
 4
       21550 Oxnard St., Suite 780
 5     Woodland Hills, CA 91367
 6
       Phone: 323-306-4234
       Fax: 866-633-0228
 7     tfriedman@toddflaw.com
 8     mgeorge@toddflaw.com
       abacon@toddflaw.com
 9     Attorneys for Plaintiff
10
                          UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13     MICHAEL NIEMAN,                           Case No.:
       individually, and on behalf of all
14     others similarly situated,                CLASS ACTION
15                   Plaintiff,                  COMPLAINT FOR DAMAGES
                                                 AND INJUNCTIVE RELIEF
16                            v.                 PURSUANT TO THE TELEPHONE
                                                 CONSUMER PROTECTION ACT,
17                                               47 U.S.C. § 227, ET SEQ.
       KUSHAGRAM, INC., and DOES
18     1 through 10, inclusive, and each of      JURY TRIAL DEMANDED
       them,
19
20                  Defendant.
21
                                         INTRODUCTION
22
            1.     MICHAEL NIEMAN (“Plaintiff”) bring this Class Action Complaint
23
      for damages, injunctive relief, and any other available legal or equitable remedies,
24
      resulting from the illegal actions of KUSHAGRAM, INC., (“Defendant”), in
25
26
      negligently contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the

27    Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby
28    invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge



                                    CLASS ACTION COMPLAINT
                                               -1-
     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 2 of 11 Page ID #:2




 1    as to himself and his own acts and experiences, and, as to all other matters, upon
 2    information and belief, including investigation conducted by their attorneys.
 3          2.     The TCPA was designed to prevent calls and messages like the ones
 4    described within this complaint, and to protect the privacy of citizens like Plaintiff.
 5
      “Voluminous consumer complaints about abuses of telephone technology – for
 6
      example, computerized calls dispatched to private homes – prompted Congress to
 7
      pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 8
            3.     In enacting the TCPA, Congress intended to give consumers a choice
 9
      as to how creditors and telemarketers may call them, and made specific findings
10
      that “[t]echnologies that might allow consumers to avoid receiving such calls are
11
      not universally available, are costly, are unlikely to be enforced, or place an
12
      inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
13
14
      end, Congress found that

15
                   [b]anning such automated or prerecorded telephone calls to the home,
16                 except when the receiving party consents to receiving the call or when
17                 such calls are necessary in an emergency situation affecting the health
                   and safety of the consumer, is the only effective means of protecting
18
                   telephone consumers from this nuisance and privacy invasion.
19
20    Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
21    3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
22    purpose).
23          4.     Congress also specifically found that “the evidence presented to the
24    Congress indicates that automated or prerecorded calls are a nuisance and an
25    invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
26    Mims, 132 S. Ct. at 744.
27
            5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
28
      TCPA case regarding calls to a non-debtor similar to this one:


                                    CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 3 of 11 Page ID #:3




 1
 2                 The Telephone Consumer Protection Act … is well known for its
                   provisions limiting junk-fax transmissions. A less-litigated part of the
 3                 Act curtails the use of automated dialers and prerecorded messages to
 4                 cell phones, whose subscribers often are billed by the minute as soon
                   as the call is answered—and routing a call to voicemail counts as
 5
                   answering the call. An automated call to a landline phone can be an
 6                 annoyance; an automated call to a cell phone adds expense to
 7                 annoyance.
 8          Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

 9          6.     The Ninth Circuit recently affirmed certification of a TCPA class case
10    remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
11    F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
12                                   JURISDICTION AND VENUE
13          7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14    a resident of California, seeks relief on behalf of a Class, which will result in at
15    least one class member belonging to a different state than that of Defendant, a
16    California incorporated company doing business within and throughout California.
17    Plaintiff also seeks $1,500.00 in damages for each call in violation of the TCPA,
18
      which, when aggregated among a proposed class in the thousands, exceeds the
19
      $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
20
      jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
21
      (“CAFA”) are present, and this Court has jurisdiction.
22
            8.     Venue is proper in the United States District Court for the Central
23
      District of California pursuant to 28 U.S.C. § 1391(b)(1) because Defendant is
24
      subject to personal jurisdiction in the County of Los Angeles, State of California.
25
26
                                               PARTIES

27
28



                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 4 of 11 Page ID #:4




 1          9.     Plaintiff is, and at all times mentioned herein was, a natural person
 2    and citizen and resident of the State of California. Plaintiff is, and at all times
 3    mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
 4          10.    Defendant is, and at all times mentioned herein was, an online
 5
      cannabis delivery service company, and is therefore a “person” as defined by 47
 6
      U.S.C. § 153(39).
 7
            11.    The above named Defendant, and its subsidiaries and agents, are
 8
      collectively referred to as “Defendants.” The true names and capacities of the
 9
      Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
10
      currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
11
      names. Each of the Defendants designated herein as a DOE is legally responsible
12
      for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
13
14
      Complaint to reflect the true names and capacities of the DOE Defendants when

15    such identities become known.

16          12.    Plaintiff is informed and believes that at all relevant times, each and
17    every Defendant was acting as an agent and/or employee of each of the other
18    Defendants and was acting within the course and scope of said agency and/or
19    employment with the full knowledge and consent of each of the other Defendants.
20    Plaintiff is informed and believes that each of the acts and/or omissions complained
21    of herein was made known to, and ratified by, each of the other Defendants.
22                                 FACTUAL ALLEGATIONS
23          13.    At all times relevant, Plaintiff was a citizen of the County of Los
24    Angeles, State of California. Plaintiff is, and at all times mentioned herein was, a
25
      “person” as defined by 47 U.S.C. § 153(39).
26
            14.    Defendant is, and at all times mentioned herein was, a “person,” as
27
      defined by 47 U.S.C. § 153(39).
28



                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 5 of 11 Page ID #:5




 1          15.    At all times relevant Defendant conducted business in the State of
 2    California and in the County of Los Angeles, within this judicial district.
 3          16.    In or about April of 2020, Plaintiff received an unsolicited text
 4    messages from Defendant on his cellular telephone, number ending in -2427.
 5
            17.    During this time, Defendant began to use Plaintiff’s cellular telephone
 6
      for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
 7
      via text messages, including a text message sent to and received by Plaintiff on or
 8
      about April 29, 2020 from Defendant’s phone number, (833) 418-9390.
 9
            18.    On July 17, 2020, Plaintiff received a text from Defendant that read:
10
                         KUSHAGRAM             Exclusive
11
                         Deals!
12
                         014g/$60 All Brothers
13
14
                         07g/$40 Limeade

15                       07g/$50 Boss OG

16                       03.5g/$30 All MOOD
17                       oG/$40 STILLZY SFV OG
18                       oG/$30 All Concentrate
19                       o3/$20 Enjoyable 100mg
20                       o$5 Off All KIVA
21                       o$15 Off FROST
22                       o$20 Off Ember Valley
23                       o$25 Littles Rolls 6 Pack
24                       KUSHAGRAM.COM
25
                         94975002005
26
                         X to Unsub
27
      ///
28
      ///

                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 6 of 11 Page ID #:6




 1          19.    This text message placed to Plaintiff’s cellular telephone was placed
 2    via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing
 3    system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C.
 4    § 227 (b)(1)(A).
 5
            20.    The telephone number that Defendant, or their agent, called was
 6
      assigned to a cellular telephone service for which Plaintiff incurs a charge for
 7
      incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
 8
            21.    This telephone call constituted calls that were not for emergency
 9
      purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
10
            22.    Plaintiff was never a customer of Defendant’s and never provided his
11
      cellular telephone number Defendant for any reason whatsoever. Accordingly,
12
      Defendant and their agent never received Plaintiff’s prior express consent to
13
14
      receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).

15          23.    This telephone call by Defendant, or its agents, violated 47 U.S.C. §

16    227(b)(1).
17                               CLASS ACTION ALLEGATIONS
18          24.    Plaintiff brings this action on behalf of himself and on behalf of and
19    all others similarly situated (“the Class”).
20          25.    Plaintiff represents, and is a member of, the Class, consisting of all
21    persons within the United States who received any unsolicited text messages from
22    Defendant which text message was not made for emergency purposes or with the
23    recipient’s prior express consent within the four years prior to the filing of this
24    Complaint.
25
            26.    Defendant and their employees or agents are excluded from the Class.
26
      Plaintiff does not know the number of members in the Class, but believes the Class
27
      members number in the hundreds of thousands, if not more. Thus, this matter
28



                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 7 of 11 Page ID #:7




 1    should be certified as a Class action to assist in the expeditious litigation of this
 2    matter.
 3          27.      Plaintiff and members of the Class were harmed by the acts of
 4    Defendant in at least the following ways: Defendant, either directly or through their
 5
      agents, illegally contacted Plaintiff and the Class members via their cellular
 6
      telephones by using marketing and text messages, thereby causing Plaintiff and the
 7
      Class members to incur certain cellular telephone charges or reduce cellular
 8
      telephone time for which Plaintiff and the Class members previously paid, and
 9
      invading the privacy of said Plaintiff and the Class members. Plaintiff and the
10
      Class members were damaged thereby.
11
            28.      This suit seeks only damages and injunctive relief for recovery of
12
      economic injury on behalf of the Class, and it expressly is not intended to request
13
14
      any recovery for personal injury and claims related thereto. Plaintiff reserves the

15    right to expand the Class definition to seek recovery on behalf of additional persons

16    as warranted as facts are learned in further investigation and discovery.
17          29.      The joinder of the Class members is impractical and the disposition of
18    their claims in the Class action will provide substantial benefits both to the parties
19    and to the court. The Class can be identified through Defendant’s records or
20    Defendant’s agent’s records.
21          30.      There is a well-defined community of interest in the questions of law
22    and fact involved affecting the parties to be represented. The questions of law and
23    fact to the Class predominate over questions which may affect individual Class
24    members, including the following:
25
                a)   Whether, within the four years prior to the filing of this Complaint,
26
                     Defendant or their agents sent any text messages to the Class (other
27
                     than a message made for emergency purposes or made with the prior
28
                     express consent of the called party) to a Class member using any

                                     CLASS ACTION COMPLAINT
                                                -7-
     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 8 of 11 Page ID #:8




 1                    automatic dialing system to any telephone number assigned to a
 2                    cellular phone service;
 3           b)       Whether Plaintiff and the Class members were damaged thereby, and
 4                    the extent of damages for such violation; and
 5
             c)       Whether Defendant and their agents should be enjoined from
 6
                      engaging in such conduct in the future.
 7
            31.       As a person that received at least one marketing and text message
 8
      without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
 9
      typical of the Class. Plaintiff will fairly and adequately represent and protect the
10
      interests of the Class in that Plaintiff has no interests antagonistic to any member
11
      of the Class.
12
            32.       Plaintiff and the members of the Class have all suffered irreparable
13
14
      harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class

15    action, the Class will continue to face the potential for irreparable harm. In

16    addition, these violations of law will be allowed to proceed without remedy and
17    Defendant will likely continue such illegal conduct. Because of the size of the
18    individual Class member’s claims, few, if any, Class members could afford to seek
19    legal redress for the wrongs complained of herein.
20          33.       Plaintiff has retained counsel experienced in handling class action
21    claims and claims involving violations of the Telephone Consumer Protection Act.
22          34.       A class action is a superior method for the fair and efficient
23    adjudication of this controversy. Class-wide damages are essential to induce
24    Defendant to comply with federal and California law. The interest of Class
25
      members in individually controlling the prosecution of separate claims against
26
      Defendant are small because the maximum statutory damages in an individual
27
      action for violation of privacy are minimal. Management of these claims is likely
28
      to present significantly fewer difficulties than those presented in many class claims.

                                      CLASS ACTION COMPLAINT
                                                 -8-
     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 9 of 11 Page ID #:9




 1           35.   Defendant has acted on grounds generally applicable to the Class,
 2    thereby making appropriate final injunctive relief and corresponding declaratory
 3    relief with respect to the Class as a whole.
 4                                 FIRST CAUSE OF ACTION
 5
       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 6
                                    47 U.S.C. § 227 ET SEQ.
 7
             36.   Plaintiff incorporates by reference all of the above paragraphs of this
 8
      Complaint as though fully stated herein.
 9
             37.   The foregoing acts and omissions of Defendant constitute numerous
10
      and multiple negligent violations of the TCPA, including but not limited to each
11
      and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
12
             38.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
13
14
      seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory

15    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

16           39.   Plaintiff and the Class are also entitled to and seek injunctive relief
17    prohibiting such conduct in the future.
18                                SECOND CAUSE OF ACTION
19                    KNOWING AND/OR WILLFUL VIOLATIONS OF THE
20                        TELEPHONE CONSUMER PROTECTION ACT
21                                  47 U.S.C. § 227 ET SEQ.
22           40.   Plaintiff incorporates by reference all of the above paragraphs of this
23    Complaint as though fully stated herein.
24           41.   The foregoing acts and omissions of Defendant constitute numerous
25
      and multiple knowing and/or willful violations of the TCPA, including but not
26
      limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
27
      seq.
28



                                   CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 10 of 11 Page ID #:10




 1           42.    As a result of Defendant’s knowing and/or willful violations of 47
 2     U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
 3     in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 4     227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 5
             43.    Plaintiff and the Class are also entitled to and seek injunctive relief
 6
       prohibiting such conduct in the future.
 7
                                     PRAYER FOR RELIEF
 8
             Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
 9
       Class members the following relief against Defendant:
10
                   FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
11
                             THE TCPA, 47 U.S.C. § 227 ET SEQ.
12
             As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
13
14
                Plaintiff seeks for himself and each Class member $500.00 in statutory

15              damages, for each and every violation, pursuant to 47 U.S.C. §

16              227(b)(3)(B).
17           Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
18              conduct in the future.
19           Any other relief the Court may deem just and proper.
20                 SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
21                           THE TCPA, 47 U.S.C. § 227 ET SEQ.
22           As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
23              Plaintiff seeks for himself and each Class member $1500.00 in statutory
24              damages, for each and every violation, pursuant to 47 U.S.C. §
25
                227(b)(3)(B).
26
             Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
27
                conduct in the future.
28
             Any other relief the Court may deem just and proper.

                                    CLASS ACTION COMPLAINT
                                              -10-
     Case 2:20-cv-11221-SVW-AFM Document 1 Filed 12/10/20 Page 11 of 11 Page ID #:11




 1                                       TRIAL BY JURY
 2           44.    Pursuant to the seventh amendment to the Constitution of the United
 3     States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5
 6     Dated: December 10, 2020                              Respectfully submitted,
 7
 8                                       THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10
                                                                 By: /s/ Todd M. Friedman
11                                                               TODD M. FRIEDMAN, ESQ.
12
                                                                  ATTORNEY FOR PLAINTIFF

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                     CLASS ACTION COMPLAINT
                                               -11-
